RICHARD H. LUM, JR., Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 169, 2007.
Supreme Court of Delaware.
Submitted: September 27, 2007.
Decided: December 20, 2007.
Before BERGER, JACOBS, and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 20th day of December 2007, after careful consideration of the parties' briefs and the record below, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court"s well-reasoned decision dated March 22, 2007. The Superior Court did not err in concluding that appellant's motion for postconviction relief was time-barred and that appellant had failed to overcome this procedural hurdle.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.